                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JOSE YABIEL AVILES LOIZ                             :              CIVIL ACTION
          Plaintiff                                 :
                                                    :              NO. 18-5620
        v.                                          :
                                                    :
ANDREW SAUL, Commissioner of the                    :
Social Security Administration                      :
              Defendant                             :
                                              ORDER

        AND NOW, this 14th day of April 2020, upon consideration of the Report and Recommendation
(the “R&R”) issued on February 27, 2020 by the Honorable Linda K. Caracappa, United States
Magistrate Judge, [ECF 28], to which no objections have been filed, it is hereby ORDERED that:

        1. the Report and Recommendation is APPROVED and ADOPTED; and

        2. the case is REMANDED to the Commissioner of the Social Security Administration
           (“Commissioner”) so that it can be reassigned to a properly-appointed administrative law
           judge (“ALJ”), other than the ALJ who originally heard Plaintiff’s case, for a new hearing
           and/or determination.1
                                                  BY THE COURT:

                                                  /s/ Nitza I. Quiñones Alejandro
                                                  NITZA I. QUIÑONES ALEJANDRO
                                                  Judge, United States District Court




1
         In the R&R, the Magistrate Judge recommended that this matter be remanded to the Commissioner for
reassignment to a properly-appointed ALJ, consistent with the Supreme Court’s decision in Lucia v. S.E.C., 138
S. Ct. 2044 (2018), and the recent decision of the United States Court of Appeals for the Third Circuit (the “Third
Circuit”) in Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020). Accordingly, in light of the Third Circuit’s
decision in Cirko, the R&R is approved and adopted, and this matter is remanded to the Commissioner for
reassignment to a properly-appointed ALJ and a new hearing and/or determination.
